Citation Nr: 1610629	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-18 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a muscle weakness condition (muscle condition), claimed as myositis.

2.  Entitlement to an increased rating for degenerative changes of the lumbosacral spine (low spine disability), currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative changes of the right knee (right knee disability), currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a fracture of the left index finger (index finger disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to May 1965, from July 1970 to January 1978, and from April 1984 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board in his June 2009 substantive appeal.  A hearing before a member of the Board was scheduled for August 2011.  The Veteran failed to attend the hearing.  In November 2011, he withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  The most probative evidence fails to link the Veteran's muscle condition to active service.

2.  For the entire pendency of the claim, the Veteran's low spine disability has not been characterized by forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of the thoracolumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


3.  The Veteran's right knee disability is characterized by painful motion without ankylosis, subluxation or lateral instability; dislocated or symptomatic removed semilunar cartilage; a limitation of flexion of 60 degrees or less; limitation of extension; impairment of the tibia and fibula or genu recurvatum.

4.  The Veteran's left index finger does not show evidence of ankylosis, amputation is not warranted, and it does not interfere with the movement of other digits or with the overall function of the hand.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service connection for a muscle condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a rating in excess of 10 percent for a low spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2015).

3.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a compensable rating for an index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5225 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in January 2008 that informed him of the evidence necessary to establish entitlement to service connection and to an increased rating.  It also informed him of the information that he should provide, including to establish herbicide exposure, and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims for service connection and increased ratings.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, as well as private and VA treatment records.

The Veteran was afforded VA compensation and pension (C&P) examinations in May 2008 (for his back, knee, and finger) and December 2013 (for his back, knee, finger, and muscle condition).  These examinations were adequate because they were based on consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

This claim was remanded by the Board for additional development in August 2013.  There has been substantial compliance with the Board's remand directives, insofar as VA has requested additional treatment records and provided the Veteran with new examinations.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection - Muscle Condition

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

If a veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree at any time after service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  As the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and in the absence of affirmative evidence to the contrary, he is presumed to have been exposed to herbicides during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii).

As an initial matter, the Board notes that the nature of the diagnosis of the Veteran's muscle weakness condition is not clear.  The record contains suggestions that the Veteran's condition is either myositis or demyelinating polyneuropathy, and although the Veteran has had this condition for at least 10 years, his physicians have not been able to definitively diagnose him.  However, as the analysis is the same, regardless of which diagnosis is appropriate, the Board will continue, referring to the Veteran's muscle condition.

The Veteran contends in his December 2007 claim that that his muscle condition was from his exposure to Agent Orange and from the stress of military service, including exposure to cold during his service.  In a February 2008 Statement in Support of Claim, the Veteran contended that his muscle condition began in the early 1990s, after he left service, and that he began seeking treatment for it in the early 2000s.  

Service treatment records contain no indication of a muscle condition.  Although they do contain records from other injuries and diseases the Veteran suffered during his time in service, there is no complaint of, diagnosis of, or treatment for a muscle weakness condition or any similar or related issue in the records.  In the Veteran's April 1990 separation examination, no notation is made of muscle weakness.  

Based on his service in Vietnam, the Veteran was presumptively exposed to herbicidal agents, which he contends caused his muscle condition.  Service connection can be granted on a presumptive basis for herbicide-exposed veterans who have one of the diseases enumerated in 38 C.F.R. 3.309(e).  Neither myositis nor demyelinating neuropathy is on that list.  In addition, no competent evidence has been presented showing herbicide exposure in Vietnam caused the Veteran's muscle condition.  The only evidence of record suggesting a connection with herbicide exposure is the Veteran's lay statement.  While the Veteran is competent to report on his symptoms and subjective experiences, connecting exposure to an herbicide agent with the onset of a disease some quarter century later is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

In this case, the greater weight of the evidence is against the conclusion the Veteran's muscle condition was incurred in service, including by reason of herbicide exposure in Vietnam.  Accordingly, the Veteran's claim for service connection for a muscle condition is denied.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

Increased Rating - Low Back Disability

The Veteran contends in his July 2008 Notice of Disagreement that he has pain all the time, and is not able to sleep because he cannot get comfortable.  The Veteran's low back disability is currently rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In the Veteran's May 2008 VA examination, the examiner recorded that the Veteran complained of worsening back pain, currently at a 5 out of 10, that he wasn't taking any medication but wasn't able to sleep because of back pain.  The examiner reported the Veteran had a normal bone density scan in November 2006, and that the VA treatment records were silent for complaints of back pain.  

The examiner then reported that the Veteran had muscle spasms on the right side, but not severe enough to be responsible for an abnormal gait or spinal contour, and pain on motion.  Range of motion (ROM) testing revealed pain in all directions at the extreme limit of the Veteran's ROM, but no limitation in motion.  The Veteran had full motor control and normal sensory responses.

An October 2011 X-ray of the lumbar spine noted degenerative arthritis and mild scoliosis.  An October 2011 consult reported "evidence of intervertebral disc disease (IVDS) at L5-S1 and possibly L1-L2."  The record does not show any further evidence of IVDS and no diagnosis of IVDS is made.

In the Veteran's December 2013 VA examination, the examiner recorded the Veteran's statement that he has occasional discomfort.  The examiner reported that the Veteran had a full range of forward flexion, with no evidence of painful motion.  The Veteran additionally showed neither limitation of motion nor evidence of painful motion for extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.

On repetitive-use testing, the Veteran showed some limitation of motion, with his forward flexion limited to 80 degrees and his right lateral flexion limited to 25 degrees.  The examiner reported no localized tenderness, no muscle spasms, and no guarding.  Muscle strength in the Veteran's ankle and great toe was reported as diminished, with no atrophy.  (The Board notes that, as described above, the Veteran has a nonservice-connected disorder causing muscle weakness.)

The examiner reported hypoactive deep tendon reflexes in the knees and ankles; normal sensory response in the thighs, knees, ankles, and feet; and negative straight leg raising test results.  The Veteran reported no radiculopathy, and showed no signs or symptoms of radiculopathy.  The examiner reported no ankylosis, no neurologic abnormalities, and no IVDS.  The examiner reported that arthritis was documented.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's low back is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, used for DC 5242, the following ratings are available for injury of the thoracolumbar spine:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also Plate V.  Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  Id., Note 1.

A rating of 20 percent under DC 5242 is not warranted.  At all points during the pendency of the claim, the Veteran's forward flexion of the thoracolumbar spine is greater than 60 degrees, and the combined range of motion of the thoracolumbar spine is greater than 120 degrees.  The Veteran has not ever exhibited muscle spasm or guarding.  A rating of 40 percent has never been warranted, as forward flexion of the thoracolumbar spine has not been limited to 30 degrees or less.  A rating of 50 percent has never been warranted, as there is no evidence of ankylosis.

Given the foregoing, the Board concludes that reasonable doubt does not apply, and the criteria for rating in excess of 10 percent for the Veteran's low back disability have not been met.


Increased Rating - Right Knee Disability

In the Veteran's July 2008 Notice of Disagreement, he contends that his knee will occasionally give out.  The Veteran's painful motion in his right knee is currently rated 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, under the provisions of Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

In the Veteran's May 2008 VA examination, the examiner recorded the Veteran's statement that his right knee gives out with standing and walking, with pain of 6 or 7 out of 10, and that he had stopped golfing as a result, but hadn't been to see an orthopedist and used no support device.  He could only stand for 10-15 minutes and could only walk for 1-2 miles.

Upon physical examination, the examiner noted a limitation of flexion to 126 degrees, from a normal range of 140 degrees, as a result of pain.  No other limitation of motion was noted, and there was no additional loss of range of motion following testing after repetitive usage.  X-ray examination revealed moderate osteoarthritic change of the right knee.

In the Veteran's December 2013 VA examination, the examiner recorded that the Veteran did not have flare-ups impairing the function of the Veteran's knee.  The examiner measured flexion of 130 degrees, with no limitation of extension.  The Veteran was able to perform repetitive-use testing, and the same results were recorded.  The examiner reported that there was no joint instability, and no recurrent subluxation or dislocation.  The examiner reported that the Veteran had a meniscectomy in 1972, and that there were currently no symptoms as a result.  No ankylosis was reported.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's right knee is not warranted.  Specifically, a rating under DC 5256 is not warranted because no finding of ankylosis is of record.  A rating under DC 5257 is not warranted because there is no finding of subluxation or lateral instability.  A rating under DC 5258 is not warranted because no finding of dislocated semilunar cartilage is of record.  A rating under DC 5259 is not warranted because although the Veteran had a meniscectomy in 1972, it is asymptomatic.  

An increased rating under DC 5260 is not warranted because the examiner found no compensable limitation of flexion in the right knee.  A rating under DC 5261 is not warranted because the Veteran has no limitation of extension in the right knee.  A rating under DC 5262 is not warranted because no finding of tibial or fibular impairment is of record.  A rating under DC 5263 is not warranted because no finding of genu recurvatum is of record.  

Given the foregoing, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.

Increased Rating - Index Finger Disability

In the Veteran's July 2008 Notice of Disagreement, he contends he is not able to bend his finger because of pain.  The Veteran's painful motion in his index finger is currently rated 0 percent disabling pursuant to 38 C.F.R. § 4.71a, rated by analogy to Diagnostic Code 5225, for ankylosis of the index finger.

In the Veteran's May 2008 VA examination, the Veteran reported intermittent pain of 8 out of 10 in his left index finger, that he took no medication for the pain, and that it prevented him from golfing.  The examiner notes that the Veteran injured his finger with a hammer the night before, that it was currently swollen and bruised and thus the results may not be reflective of his normal finger baseline.  Range of motion testing at this examination shows a markedly decreased range of motion, with motion limited to approximately half normal range in all directions except DIP flexion which was limited to 30 degrees from a normal range of 90 degrees.  

In the Veteran's December 2013 VA examination, the examiner recorded the Veteran's statement that his weak hand grip was related to his muscle weakness condition, not to the residuals of his index finger fracture.  The examiner reported no limitation of motion or evidence of painful motion for any finger or the Veteran's thumb, including after repetitive-motion testing.  The examiner reported no limitation of extension or flexion, no gap between fingers, and no ankylosis of any fingers.  The examiner reports that the Veteran would not be equally well served by amputation of his finger and replacement with prosthesis.  The examiner reports that the Veteran has degenerative arthritis of his left hand.  

Given the acute injury the Veteran sustained the day before the May 2008 examination, the Board does not consider the findings reported at that time to be representative of the service connected disability, and as such the Board does not accord that examination report any weight in evaluating the appeal.  

After reviewing all of the evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a compensable disability evaluation for the Veteran's index finger is not warranted.  Diagnostic codes 5216 to 5230 address the fingers, with the index finger being ratable under Diagnostic Codes 5225 and 5229.  A compensable rating under DC 5225 is not warranted because no ankylosis of the index finger is of record, the Veteran would not be equally well served by amputation, and his index finger disability does not result in limitation of motion for other digits or interference with the overall function of his hand.  A compensable rating under DC 5229 is not warranted because no gap between the index finger and the proximal transverse crease of the palm or limitation of extension is of record; and there was no limitation of extension.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  In this case, the Veteran contends that he experiences extreme pain - 8 out of 10 - in his finger "brought on by any physical motion. . ."  However, objective testing shows no limitation of motion and no pain on motion.  The Board finds that the probative value of the Veteran's statements is outweighed by the objective evidence in the record, and that the Veteran's index finger pain does not cause a compensable functional loss.

Given the foregoing, the Board concludes that reasonable doubt does not apply, and the criteria for a compensable rating for the Veteran's index finger disability have not been met. 

Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in the record.  Additionally, nothing in the record suggests that the combination of the Veteran's particular disabilities is productive of a disability picture not contemplated by the rating criteria.  Accordingly, referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Veteran is currently retired, he was born in 1945, and it does not appear the disabilities for which service connection has been established have been meaningfully implicated as a basis for it.  As such, a claim for benefits based on unemployability due to service connected conditions is not raised.  


ORDER

Service connection for a muscle condition is denied.

An evaluation in excess of 10 percent for degenerative changes of the lumbosacral spine is denied.

An evaluation in excess of 10 percent for degenerative changes of the right knee is denied.

A compensable rating for residuals of a fracture of the left index finger is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


